Supplemental Notice of Allowability (continued)
Examiner’s Amendment
	The amendment to the specification filed on 9/5/2018 improperly used strike-throughs for the deleted subject matter.  This amendment corrects that by using the required single bracketing.  In addition, “issues” has been changed to - - issued- - in the second line of the paragraph.
    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
In the specification, the paragraph beginning at col. 1, line 6 has been amended as follows:

This application is a Reissue of U.S. Patent Application Serial No. 14/949,392, filed on November 23, 2018, now U.S. Patent No. 9,434,442, issued on September 6, 2016, which is a Continuation-in-Part of U.S. [patent application Ser. No.17/173,498 filed on Feb. 5, 2014] Patent Application Serial No. 14/173,498, filed on February 5, 2014, now U.S. Patent No. 9,211,933, issued on December 15, 2015, which claims the benefit of Korean Patent Application No. 10-2014-0006889 filed on [Jan. 20, 2014] January 20, 2014, the disclosures of [both applications] which are incorporated herein by reference in their entireties. A claim of priority is made to each of the above disclosed applications.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay A. Spahn can be reached 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey R. Jastrzab/
Primary Examiner
Central Reexamination Unit
Art Unit 3993

Conferees:  /BMF/ and /GAS/